t c memo united_states tax_court thomas herrick petitioner v commissioner of internal revenue respondent docket no 11330-01l filed date thomas herrick pro_se karen lynne baker and louise r forbes for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented respondent contends that the court lacks jurisdiction over the petition on the ground that respondent did not issue a notice_of_determination to petitioner pursuant to sec_6320 or sec_6330 as explained in detail below we shall dismiss this case for lack of jurisdiction on the ground that petitioner failed to make a timely request for an administrative hearing and therefore respondent was not obliged to and did not issue a notice_of_determination to petitioner background the record reflects and or the parties do not dispute the following on date respondent issued to petitioner by certified mail a final notice_of_intent_to_levy and notice of your right to a hearing final notice_of_intent_to_levy concerning petitioner’s unpaid income_tax liabilities for the years and there is no dispute that the final notice_of_intent_to_levy was mailed to petitioner at his last_known_address sec_6330 petitioner actually received the final notice_of_intent_to_levy on date the final notice_of_intent_to_levy stated in pertinent part if you don’t pay the amount you owe make alternative arrangements to pay or request appeals consideration within days from the date of this letter we may take your property on date petitioner attempted to contact unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure revenue_officer boyd chivers the individual identified as the person to contact on the final notice_of_intent_to_levy for the purpose of requesting a 30-day extension of time to file a request for an appeals_office hearing federal government offices were closed on date in observance of the veterans day holiday consequently petitioner left a voice mail message for revenue_officer chivers requesting a 30-day extension on date revenue_officer chivers called petitioner and informed him that he would be granted a 30-day extension of time to respond to the final notice_of_intent_to_levy on or about date respondent’s appeals_office received from petitioner a form request for a collection_due_process_hearing petitioner’s request was dated date the appeals_office initially informed petitioner that he would be afforded a collection_due_process_hearing under sec_6330 however the appeals_office subsequently concluded that petitioner had failed to file his request for a hearing within the time prescribed in sec_6330 and therefore the appeals_office granted petitioner an equivalent_hearing see sec_301_6330-1 proced admin regs on date the appeals_office issued a decision letter to petitioner stating that respondent would proceed with collection by levy respondent’s decision letter stated in pertinent part your due process hearing request was not filed within the time prescribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or on date despite the above-quoted statement in respondent’s decision letter petitioner filed with the court a petition for levy action under code sec_6330 in response to the petition respondent filed a motion to dismiss for lack of jurisdiction respondent asserted that the petition should be dismissed on the ground that the decision letter that respondent issued to petitioner does not constitute a notice_of_determination sufficient to invoke the court’s jurisdiction pursuant to sec_6330 petitioner filed an objection to respondent’s motion to dismiss in which he asserted that his request for an appeals_office hearing was timely inasmuch as it was made within the 30-day extension of time granted by revenue_officer chivers respondent filed a response to petitioner’s objection in which he argued that sec_6330 does not authorize respondent to extend the 30-day period within which a taxpayer may request an appeals_office hearing therefore respondent asserted that appeals officer chiver’s statement to petitioner that he would be granted an extension was ineffective to render timely petitioner’s request for an appeals_office hearing pursuant to prior notice this matter was called for hearing at the court’s motions session in washington d c there was no appearance by or on behalf of petitioner at the hearing nor did petitioner file a written_statement with the court pursuant to rule c the provisions of which were explained by the court in its order calendaring respondent’s motion for hearing counsel for respondent appeared at the hearing and offered argument in support of respondent’s motion to dismiss following the hearing respondent filed a supplement a second supplement and a third supplement to his motion to dismiss discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days prior to enforcing collection by way of a levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 provides in pertinent part that the secretary shall notify a person in writing of his or her right to an appeals_office hearing regarding a proposed levy by mailing such notice by certified or registered mail to such person at his or her last_known_address sec_6330 provides that the prescribed notice shall be provided not less than days before the day of the first levy with respect to the amount of the unpaid tax for the taxable_period further sec_6330 provides that the prescribed notice shall explain that the person has the right to request an appeals_office hearing during the 30-day period under paragraph where the appeals_office issues a notice_of_determination to the taxpayer following an administrative hearing regarding a levy action sec_6330 provides that the taxpayer will have days following the issuance of such determination_letter to file a petition for review with the tax_court or federal district_court as may be appropriate see 114_tc_492 we have held that the court’s jurisdiction under sec_6330 depends on the issuance of a valid determination_letter and the filing of a timely petition for review see 117_tc_122 offiler v commissioner supra pincite on date respondent mailed to petitioner a final notice_of_intent_to_levy with regard to his unpaid taxes for and petitioner received the final notice_of_intent_to_levy on date consequently the 30-day period within which petitioner was required to file with respondent a request for an appeals_office hearing expired on monday date see sec_7503 dealing with time for performance of acts where last day falls on saturday sunday or legal_holiday see also sec_301_6330-1 q a-c3 and q a- c4 proced admin regs cf sec_301_6320-1 q a-c3 and q a-c4 proced admin regs petitioner contends that the 30-day period did not expire on date because he was granted an extension by revenue_officer chivers respondent concedes that on date revenue_officer chivers informed petitioner that he was granted a 30-day extension of time to file a request for an appeals_office hearing petitioner subsequently filed his request for an appeals_office hearing with respondent on date in 116_tc_255 we held that the commissioner is not authorized to waive the time restrictions imposed in sec_6330 consistent with kennedy v commissioner supra revenue_officer chivers was not authorized to extend the period within which petitioner was authorized to file a request for an appeals_office hearing it follows that petitioner’s request for an appeals_office hearing filed with respondent on date was not timely see schake v commissioner tcmemo_2002_262 taxpayer’s allegation that he was given a grace period by court personnel to file collection review petition would not serve to extend statutory period for filing petition grama v commissioner tcmemo_1985_608 even if the commissioner himself had given petitioners a written_agreement purporting to extend the time within which to file a petition he has no authority to do so under the circumstances the appeals_office was not obliged to conduct an administrative hearing as contemplated under sec_6330 in lieu of an appeals_office hearing under sec_6330 the appeals_office granted petitioner a so- called equivalent_hearing thereafter the appeals_office issued a decision letter to petitioner stating that respondent would proceed with collection the decision letter does not constitute a notice_of_determination under sec_6330 and it does not provide a basis for petitioner to invoke the court’s jurisdiction see kennedy v commissioner supra pincite see also 116_tc_263 cf 119_tc_252 consistent with the preceding discussion we hold that the petition in this case was not filed in response to a notice_of_determination sufficient to confer jurisdiction on the court under sec_6330 accordingly we shall grant respondent’s motion to dismiss as supplemented to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
